ANSTEAD, Judge,
dissenting:
This case is similar to Mims v. State, 352 So.2d 68 (Fla. 4th DCA 1977), in that appellant’s defense to drug possession charges was that he had no knowledge that the illegal drugs were in a satchel possessed by him and containing his barber tools. De*431spite a request, no instruction was given requiring knowledge on appellant’s part. The jury specifically asked the court if appellant would be guilty if he had no knowledge that the drugs were in his satchel. The judge declined to answer the question except to tell the jury that the case must be decided on the instructions and evidence already submitted. Guilty verdicts were ultimately returned. As in Mims, I believe it was reversible error to refuse an instruction on knowledge. Frank v. State, 199 So.2d 117 (Fla. 1st DCA 1967).